Citation Nr: 1719959	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-01 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for prepatellar bursitis, left knee.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in which service connection was granted for prepatellar bursitis and a noncompensable rating was assigned.  In addition, service connection was denied for posttraumatic stress disorder (PTSD) and bipolar disorder.

In an August 2015 rating decision, the RO granted service connection for PTSD (also claimed as bipolar disorder, explosive anger disorder and depression).  Because the issue was granted, the service connection issues are no longer on appeal before the Board. See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a September 2016 supplemental statement of the case, the RO determined there was clear and unmistakable error in the April 2008 rating decision that assigned a noncompensable rating and the initial rating for prepatellar bursitis was increased to 10 percent.  Despite this, the Veteran's claim for a higher rating remains on appeal, as he is not in receipt of the highest possible rating throughout the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In February 2017, VA notified the Veteran that a hearing before the Board was scheduled for March 3, 2017.  The Veteran failed to appear on that date.  As the Veteran has not provided good cause for his failure to appear at the hearing and has not requested that it be rescheduled, his request for a hearing in his November 2011 Form 9 is deemed withdrawn.  38 C.F.R. § 20.702(c) (2016).




FINDING OF FACT

Throughout the appeal period, the Veteran's prepatellar bursitis has been manifested by at worst flexion to 100 degrees and extension to 10 degrees accompanied by pain; ankylosis, recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of 'locking', pain and effusion into the joint and impairment of the tibia and fibula were not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for prepatellar bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veteran's claim of entitlement to a higher rating for prepattelar bursitis stems from his disagreement with the evaluation after service connection was granted.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and a VA examination report.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's prepatellar bursitis is rated as 10 percent disabling pursuant to Diagnostic Code (DC) 5019-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).

Under DCs 5256, 5258, 5259, 5262, and 5263, ratings are assigned for ankylosis of the knee, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum, respectively.  38 C.F.R. § 4.71a.  As noted below, the evidence of record does not reflect the presence of any of these disabilities.  As such, rating under these criteria would not be appropriate in this case.  

Diagnostic Code 5257 is used for rating other impairment of the knee, specifically recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  30, 20 and 10 percent ratings are assigned with severe, moderate, or slight recurrent subluxation or lateral instability, respectively.  

Diagnostic Code 5260 provides for ratings based on limitation of flexion of the knee as follows: Flexion limited to 15 degrees, 30 percent; to 30 degrees, 20 percent; to 45 degrees, 10 percent; to 60 degrees, 0 percent.  Id.

Diagnostic Code 5261 provides for ratings based on limitation of extension of the knee as follows: Extension limited to 45 degrees, 50 percent; to 30 degrees, 40 percent; to 20 degrees, 30 percent; to 15 degrees, 20 percent; to 10 degrees, 10 percent; to 5 degrees, 0 percent.  Id.

For reference, normal of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.
Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  

Turning to the evidence, the Veteran filed a claim for service connection for a left knee injury in February 2007.  Medical records at that time indicated chronic knee pain following an in-service knee injury in Kuwait in 2003.   Records did not show joint effusion or defect of the cartilage and no meniscal tear was seen.  In April 2008, the RO granted service connection for prepatellar bursitis that was shown in the service treatment records.  The RO noted that the Veteran had failed to appear at a scheduled VA examination in January 2008 and assigned a noncompensable rating for the knee disability.  VA treatment records in October 2009 indicated tenderness at the patellar tendon and tibial tubercle.  The Veteran's active and passive range of motion were at "-10 flexing to 100 degrees."  Soft tissue swelling was noted along the entire patella, patellar tendon and tibial tubercle.  The treatment provider ordered a MRI and for the knee to be placed in a knee immobilizer.  The Veteran sought follow up treatment in December 2009.  Much less swelling was seen in the soft tissue around the tibial tubercle and range of motion was noted to be "good."  However, the Veteran had increased pain with palpation as well as pain with the knee extended against resistance.  Surgical exploration and removal of loose body with possible tibial tubercle advancement/debridement was recommended.  The Veteran underwent surgery in April 2010.  

In a March 2013 VA treatment record, the Veteran indicated his knee pain was about the same as prior to the surgery.  He indicated pain with prolonged standing and when squatting.  In addition, he explained he could not get down on his knees.  There was no swelling present, but the Veteran noted the knee locked up and gave out on him at times.   He indicated his most recent follow-up on his knee was in 2010 and that being up and around on it seemed to help.  He avoided running.  It was noted he could not fully flex, although range of motion testing was not performed at that time.

In February 2014, the Veteran underwent a VA examination.  He indicated flare-ups of pain so bad that he would be unable to stand or walk.  Upon examination, right knee flexion and extension were normal. Left knee flexion was to 120 degrees with objective evidence of painful motion beginning at 115 degrees.  Left knee extension was to 5 degrees with objective evidence of painful motion beginning at 10 degrees.  Following repetitive-use testing, the Veteran's right knee range of motion was normal.  Left knee flexion was to 115 degrees and extension was to 10 degrees.  Additional limitation in range of motion of the knee along with functional loss was noted following repetitive-use testing.  Contributing factors of disability included less movement than normal, weakened movement, excess fatigability and pain on movement.  Tenderness or pain to palpation for joint line or soft tissues of the left knee was noted.  There was no evidence or history of recurrent patellar subluxation or dislocation.  Instability testing was normal.  The examiner indicated the Veteran had not had any meniscal conditions or meniscal surgery such as semilunar cartilage dislocation or meniscectomy.  The Veteran reported residual symptoms following his surgery in 2010, to include pain, decreased range of motion and stiffness.  It was noted the Veteran did not use any assistive devices as a normal mode of locomotion.  X-rays were reviewed and did not show evidence of degenerative or traumatic arthritis or patellar subluxation.  The examiner noted that the Veteran was unable to stand or walk for long periods of time and did not run.  He was unable to kneel or squat or climb a ladder and going up and down stairs was difficult.  The examiner noted additional limitation of functional ability of the knee joint during flare-ups or repeated use over time which equated to 5 degrees in all directions of the left knee.

Upon review of the evidence, the Board finds that the RO properly resolved doubt in the Veteran's favor in assigning an initial 10 percent rating to cover the entire appeal period based on the finding of extension limited to 10 degrees after repetitive-use testing at the February 2014 VA examination.  The RO correctly took into account the provisions of 38 C.F.R. § 4.40, 38 C.F.R. § 4.45, and 38 C.F.R. § 4.59 concerning painful motion and functional loss due to pain, fatigue, weakness, lack of endurance, incoordination and flare-ups to assign the Veteran a compensable rating back to the date of his claim.  

In this case, the Board finds the VA examination is adequate for rating purposes and that a disability rating higher than 10 percent is not warranted even when considering the functional effects of pain to include during flare-ups and after repetitive use.  At the examination, the examiner performed the required testing and made the relevant inquires to determine how pain impacts the Veteran.  The Veteran was asked about pain, flare-ups, and functional limitation, and relevant testing was performed, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing.  The examiner estimated that during a flare-up or after repetitive-use, range of motion would decrease by 5 degrees.  This was demonstrated after repetitive-use testing at the examination at which flexion decreased from 120 degrees to 115 degrees and extension decreased from 5 degrees to 10 degrees. The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  The other evidence of record is not in significant conflict with the findings on examination.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  To warrant a higher rating, motion limited to a degree greater than that found during range of motion testing throughout the appeal period would be necessary.  When looking at the examination results, with VA treatment records, the requirements for a 20 percent rating or still higher have not been met or approximated.  To demonstrate entitlement to a 20 percent rating, the evidence would need to show moderate recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of "locking", pain, and effusion into the joint, flexion limited to 30 degrees, limitation of extension to 15 degrees, or impairment of the tibia or fibula with moderate knee or ankle disability.  Here, the record does not contain evidence of such severe symptoms.  

A separate or higher rating is not warranted when considering other diagnostic codes pertinent to the knee.  See 38 C.F.R. § 4.71a.  Examination revealed no recurrent subluxation or lateral instability, and such is not shown or reported in the treatment records.  While the Veteran had surgery for loose bodies, such does not represent dislocated semilunar cartilage or surgical removal of semilunar cartilage.  The October 2009 knee MRI performed prior to making a decision on surgery notes, regarding bone and joint findings, that there was an ossified body.  There was no meniscus or soft tissue problems seen.  The VA examiner specifically noted that the Veteran had not had meniscus (a.k.a., semilunar cartilage) conditions or surgical procedures.  None of the evidence reflects any ankylosis of the knee, impairment of the tibia or fibula, or genu recurvatum.  Hence, the Veteran is properly rated based on painful limitation of extension.  The limitation of flexion in this case is not to a compensable degree and cannot be awarded a separate rating based on painful motion as the Veteran is already receiving a rating based on limitation of knee joint motion.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to a disability rating in excess of 10 percent for prepatellar bursitis is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


